Title: To Thomas Jefferson from Thomas Boylston, 11 November 1785
From: Boylston, Thomas
To: Jefferson, Thomas



Sr
Rouen Novr 11 1785

I arrived here Tuesday Evening. I have not as yet informed my self what price, I shall be able to realize for my Oil, but as far as I have enquired, find it will not save me harmless at any rate, except the duties charged on it be remitted. Should the Marquis de Fiat and your assistance, for that purpose prove successfull it will answer. If the terms of receiving the Cash, without being Obliged to invest some part of the amount, in French Goods, prevent its being attainable, rather than not succeed in your endeavours to have the duties remitted, I will compromise, and take one half in Cash the other in Goods, provided the whole duties are remitted. If the Marquis and you are of Opinion that Monsieur Tourlille Saugram’s weight and influence, would be of service in Obtaining the remitting of the duties, I think it should be proposed to him in Order to interest him in the success of it, that the Oil cannot be sold on his terms, burdend as they are with duties, but if the duties are remitted I shall be able to treat with him on terms more to his Advantage, than I can at present, and may be an introduction to further contract another Season with him. I’m Sr wth great Regard your H S

Tho Boylston


PS
If the Marquis de Fiat cannot bring the Minister to grant, what we wish and would press to Obtain Viz the whole duties please to try to Obtain part—perhaps he may be prevailed upon to indulge or grant us either
 ¾ ⅔ or ½ of said Duties to be remittd. I shall be glad to be favored with a line from you, Adviseing of the progress and prospect of success if any.
The Ship was not two days ago arrived, and will be reported and not enterd on her Arrival, my Letters ordering her to report and not to be enterd has been received. This is a favorable circumstance, which may be represented to the Minister that Goverment looses nothing by granting the indulgence of the duties, as She now can depart and leave the port without paying any duties whatever, which She’ll be necessitated to do, if a price or indulgence for the Cargo should not be Obtained. It may be also mentiond that this sort of Oil does not interfere and clash with the Common Oil, its not put to the same use, therefore will not counteract the ministers design to promote the Common Whale Fishery, which only can be executed from hence, with probable success, not having Men Skilful and capable for the other Spemacety Fishery.
T Boylston
Make my Compliments to the Marquis to whom I feel my self very Obliged.

